BUCK, J.
The Citizens’ Bank of Redwood Falls was organized as a banking corporation under the laws of this state, and, as such corporation, continued to do business in Redwood county until May 14, 1895, when it became insolvent, and made an assignment to the Northern Trust Company for the benefit of all the creditors of said bank. While it was doing business as such bank the state treasurer, August T. Koerner, deposited with it from time to time money amounting, in the aggregate, to the sum of $6,064.67, of which only $3,031.59 has been paid. Prior to receiving such deposits, the bank executed and delivered to the state treasurer a satisfactory personal bond, conditioned to pay said sums when duly required to do so.
The Northern Trust Company duly qualified as such assignee, and, upon failure of said bank to pay said unpaid deposit, the state duly filed with the assignee the said claim; and by order of the district judge said claim on April 13, 1896, was made a preferred claim, and the assignee directed to pay one thousand dollars thereof immediately, and thereafter, whenever said assignee should have in his possession moneys belonging to said insolvent estate not less than $500 in excess of such sums as might be necessary to pay the fees and expenses of administering said estate, then such excess should be paid over to the state treasurer, without further order, until said claim of the state should be fully paid. On April 17, 1896, the assignee paid to the state treasurer the sum of one thousand dollars, but never paid any further sum, although it collected money belonging to the bank amounting to the sum of $1,955.35 in excess of all the necessary expenses of administration.
On December 31, 1896, the Northern Trust Company also became insolvent, and Daniel Fish was appointed receiver thereof, and N. W. R. Hunter was duly appointed assignee of said bank in the place of the Northern Trust Company. The time limited by the court for presenting claims against the Northern Trust Company expired *395July 15, 1897, which fact first came to the knowledge of the attorney general August 6, 1897, and on August 9, 1897, he gave notice to the receiver that, upon a petition duly attached to said notice, he would, on August 16, 1897, apply to one of the judges of the district court of Hennepin county for an order allowing the state of Minnesota to file its said claim of $1,955.35 in favor of the state, and against said Northern Trust Company, and asking that the time for so doing be extended, and that said claim be declared a preferred one against said trust company, and that the receiver be requested forthwith to pay into the treasury of the state of Minnesota the $1,955.35 out of moneys collected by him as receiver of said trust company. The matter was heard on the day designated, and Hunter, the assignee of the bank, consented that the receiver of the trust company pay the state the said claim; but the judge denied the application, without assigning any reasons therefor, and the state appeals.
In order that there may be a full understanding of the facts in the case, it is necessary to state that the bank assignment was made and subsequent proceedings had in the Ninth judicial district, Judge B. F. Webber presiding, and that the Northern Trust Company was located in Hennepin county, and the receiver therefor appointed by a district judge of said county, and this proceeding was brought in said county, being in the Fourth judicial district.
That this claim was a preferred one as against the Citizens’ Bank of Redwood Falls we need not discuss, for a similar question was determined affirmatively by this court in the case of State v. Bell, 64 Minn. 400, 67 N. W. 212.
When the matter was pending in the district court of Redwood county, the district court of that county had jurisdiction of the parties and the subject-matter, and under the order of April 13, 1896, made by Judge Webber, making this claim a preferred one and directing the trust company to pay it as such to the state, the right of the state to be paid that amount out of the bank’s assets in the hands of the assignee became conclusive, as there was no‘ reversal of said order. The trust company, as assignee, having filed and allowed this claim, and paid over to the state treasurer the one thousand dollars, as directed by the order of the judge, must *396be deemed to have had full notice of its contents. This knowledge it possessed when Fish was appointed receiver for it, December 31, 1896. Notwithstanding this knowledge and its obligations as a trustee to keep the trust fund of $1,955.35 separate and distinct, it wrongfully mingled it and that of other creditors with its own funds, and thus placed it where it could not be identified and separated. Now, can the receiver of the trust company, as such, evade the liability it had incurred to pay this as a preferred claim?
It is to be observed that this money converted by the trust company was not the property of the state. It was the money of the bank, but, when assigned, held in trust by the trust company, as assignee for the benefit of the;,bank’s creditors; and, because the claim of the state was a preferred one, the title to the assets did not rest in the state. How far this fund might be followed by Hunter, the substituted assignee of the bank, or might have been followed by the state in a proper case and upon a complete trial, we need not here determine. In the recent case of Bishop v. Ma-honey, supra, page 238, some of the rules applicable to this right of following trust funds are laid down; but it is unnecessary to repeat them here. The defendant receiver denied that he had any of the $1,955.35 fund in his hands, and alleges that no such fund ever came into his hands. This question was submitted to the court, and we see no reason to disturb the finding of the court thereon, as no evidence of any kind was introduced to contradict or impeach it. The state is therefore concluded by this finding. It had its day in court upon this identical question, and is bound by the decision. The state did have a preferred claim against the trust company, amounting to $15,669.71, for money it deposited with it directly, which the state filed as a preferred claim, and the amount was allowed and paid by the receiver; but it never presented. this claim as a preferred claim, and the receiver, without notice of this claim, has disbursed nearly all of the funds which have come into his hands.
Although the state is concluded by the proceeding before the district court of Hennepin county from presenting this claim as a preferred one, we find no reason why it should not be permitted to *397file a claim as a general creditor, which it has a right to do without being prejudiced by any prior proceedings herein.
The order of the trial court is therefore affirmed, with leave to the state to apply to said court to fix a time within which said claim may be filed with the receiver by the state, as a general creditor of said trust company; but the extent of the liability of said receiver on such claim if so filed is not here passed upon or determined.
Order affirmed.